Citation Nr: 0711968	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  03-29 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to service connection for bradycardia with 
syncope.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to May 
1979.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and April 2003 rating 
decisions of the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In December 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Pittsburgh RO.  A 
transcript of the hearing is of record.

The veteran's appeal was previously before the Board in 
February 2005, at which time the Board remanded the case for 
further action by the originating agency.  While the case was 
in remand status, the RO granted service connection and 
separate 10 percent disability evaluations for the veteran's 
cervical and lumbar spine disabilities in a November 2005 
rating decision.  This has satisfied the veteran's appeal 
with respect to those issues, and they are no longer before 
the Board.  The remaining issues have been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  Diabetes mellitus was not present in service or within 
one year of the veteran's discharge from service, and is not 
etiologically related to service.

2.  The veteran does not have chronic fatigue syndrome.

3.  Bradycardia with syncope was not present in service and 
is not etiologically related to service.
CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§  3.303, 4.88a (2006).

3.  Bradycardia with syncope was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in February 2005, subsequent to its initial 
adjudication of the claims, to include notice that he should 
submit all pertinent evidence in his possession.  In 
addition, he was provided appropriate notice concerning the 
effective-date and disability-evaluation elements of his 
claims in a letter mailed in November 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims on a de 
novo basis in November 2006.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests diabetes 
mellitus to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Diabetes Mellitus

Service medical records contain no treatment or diagnosis of 
diabetes mellitus.  The report of examination for discharge 
in August 1979 shows that the veteran was found to be normal 
on clinical evaluation.  Although the post-service medical 
evidence of record shows that the veteran currently has 
diabetes, there is no post-service medical evidence of 
diabetes until many years after the veteran's discharge from 
service or of a nexus between the veteran's diabetes and his 
military service.  Moreover, a VA physician who examined the 
veteran and reviewed the claims folder in January 2006 has 
opined that the veteran's current diabetes is not 
etiologically related to his military service, nor is it 
related to the veteran's in-service swollen parotid glands, 
fatigue, or weight gain.

In essence, the evidence of a nexus between the veteran's 
diabetes and his military service is limited to the veteran's 
own statements.  This is not competent evidence of the 
alleged nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


Chronic Fatigue Syndrome

The veteran claims that he has chronic fatigue syndrome (CFS) 
as a result of his active duty service.  While service 
medical records show that the veteran complained of feeling 
"run down" in December 1976 and January 1977, there is no 
evidence that he was diagnosed with CFS.  The report of 
examination for discharge in August 1979 shows that he was 
found to be normal upon physical examination.  

While the post-service medical evidence of record indicates 
that the veteran has been diagnosed and treated for sleep 
apnea, there is no medical evidence that he has been 
diagnosed with CFS.  Treatment records from the VA Medical 
Center (VAMC) show that the veteran complained of having low 
energy in September 2000 and in September 2002 following the 
implantation of his pacemaker; however, no diagnosis with 
respect to the fatigue was made.  Moreover, a February 2006 
VA examiner has opined that the veteran does not have CFS.  
While the examiner did not base his opinion upon the criteria 
included in 38 C.F.R. § 4.88a, the criteria relied on by the 
examiner was comparable to that required by VA for a valid 
diagnosis of CFS. 

The evidence of CFS is therefore limited to the veteran's own 
statements.  As noted above, this is not competent evidence 
of the alleged nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


Bradycardia with Syncope

Service medical records contain no complaints, treatment, or 
diagnoses pertaining to a heart condition.  The veteran 
contends that his bradycardia with syncope was incurred as a 
result of an in-service head injury sustained while 
performing his duties as a paratrooper.  While his service 
medical records show that he complained of head injuries 
several times during service, no diagnoses with respect to 
these complaints was made.  The examination report for 
discharge in August 1979 shows that his heart and neurologic 
system were found to be normal upon clinical examination.  

In the Board's opinion, the evidence supportive of the 
veteran's claim is not very probative.  In this regard, the 
Board notes that the evidence supportive of the claim is 
limited to the veteran's own statements, the November 2003 
medical opinion provided by his private physician, and the 
November 2004 statement from his VA doctor.  The veteran's 
statements are not competent evidence of since the veteran, 
as a lay person, is not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu, 2 Vet. App. 492, 494 (1992).  With respect to the 
statement from the veteran's private physician noting that 
the veteran's arrhythmia could have been the result of 
injuries sustained in a skydiving accident, the Board notes 
that the claims folder was not available at this examination 
and therefore the examiner's opinion is of little probative 
value as he did not review the veteran's service medical 
records or any other related documents which would have 
enabled him to form an opinion on an independent basis.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993).  The Board notes that it is 
not required to accept doctors' opinions that are based upon 
the veteran's recitation of medical history.  Godfrey v. 
Brown, 8 Vet. App. 113 (1995), see also Owens v. Brown, 7 
Vet. App. 429 (1995).  Similarly, the veteran's VA doctor 
stated that when the veteran was diagnosed in August 2002 
with neurocardiogenic syncope, he presented with a history of 
loss of consciousness due to in-service head trauma.  While 
the doctor noted that this is a recurring issue with his VA 
patients, he also stated that he had been unable to 
corroborate this impression with relevant medical literature.  
Therefore, his opinion also based on the veteran's recitation 
of history.

The veteran was provided VA examinations in April 2003 and 
February 2006 to determine the nature and etiology of his 
bradycardia with syncope.  After reviewing the veteran's 
claims folders, including his service medical records, both 
VA examiners concluded that his episodes of bradyarrhymia had 
no connection to any event or injury pertaining to active 
duty service.  As the evidence of record is insufficient to 
establish a nexus between the veteran's active duty service 
and his bradycardia with syncope, service connection is not 
in order for this claimed disability.  In reaching this 
decision, the Board has considered the benefit-of-the-doubt 
rule but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to service connection for bradycardia with 
syncope is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


